          Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 1 of 19




1 COHEN DOWD QUIGLEY
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Daniel G. Dowd (012115)
   Email: ddowd@CDQLaw.com
 5
   Betsy J. Lamm (025587)
 6 Email: blamm@CDQLaw.com
   Kaysey L. Fung (032585)
 7 Email: kfung@CDQLaw.com
     Attorneys for non-party The Office of
 8   Governor Douglas A. Ducey
 9
                                 UNITED STATES DISTRICT COURT
10

11
                                           DISTRICT OF ARIZONA

12
     Russell B. Toomey,                                Case No. 4:19-CV-00035-RM-LAB
13

14                        Plaintiff,                   NON-PARTY THE OFFICE OF
                                                       GOVERNOR DOUGLAS A.
15 vs.                                                 DUCEY’S   RESPONSE   IN
16                                                     OPPOSITION TO MOTION TO
     State of Arizona; The Arizona Board of Regents,   COMPEL
17 D/B/A University of Arizona, a governmental

18 body of the State of Arizona; et al.,
                                                       (Oral Argument Requested)
19                        Defendants.
20

21

22

23

24

25

26
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 2 of 19




                      1         Pursuant to Federal Rule of Civil Procedure (“Rule”) 45 and LRCiv 7.2(c), non-party The
                      2 Office of Governor Douglas A. Ducey (the “Governor’s Office”) hereby responds in opposition to

                      3 Plaintiff Russell B. Toomey’s Motion for Entry of an Order Compelling the Production of

                      4 Documents (Doc. 202) (the “Motion”).         The Motion fails because it rests entirely on the false
                      5 foundation that the subject documents are relevant to the State’s intent.         Moreover, given the
                      6 subject matter of the documents, Plaintiff’s need for these privileged materials pales in comparison

                      7 to the Governor’s Office’s interests in nondisclosure. The Motion should be denied.

                      8 I.      SALIENT FACTUAL AND PROCEDURAL HISTORY.
                      9         On January 23, 2019, Plaintiff initiated this lawsuit against the State of Arizona (the “State”),
COHEN DOWD QUIGLEY




                     10 the Arizona Board of Regents, and certain individuals in their official capacity as regents or officers

                     11 of the Arizona Department of Administration. (See Doc. 1; see also Doc. 86.) In Plaintiff’s own

                     12 words, his lawsuit “challenges the State of Arizona’s categorical exclusion for ‘gender reassignment

                     13 surgery’ (the ‘Exclusion’) from coverage under the self-funded health care plan (the ‘Plan’)

                     14 controlled by the Arizona Department of Administration (‘ADOA’).” (Doc. 202, pp. 1-2.) Plaintiff

                     15 did not sue the Governor of Arizona or any advisors within the Governor’s Office. (Id.) The

                     16 Governor’s Office is not “pretending” to be a non-party; it is a non-party to this litigation.1

                     17         In February 2021, two years after filing this action, Plaintiff served a Subpoena on the
                     18 Governor’s Office demanding the production of all documents referencing surgery to treat gender

                     19 dysphoria. (See Doc. 202-3, Ex. 2, p. 4.) The Subpoena literally sought production of documents

                     20 over a more than ten-year period that contain any reference, no matter the context, to gender

                     21 affirming surgery, regardless of whether the document relates to the challenged Exclusion. (Id.) On

                     22 March 10, 2021, the Governor’s Office responded to the Subpoena, serving detailed objections,

                     23 producing documents, and producing a document-by-document privilege log, consistent with Rule

                     24

                     25   1     Plaintiff states the Governor’s Office “was integral to the decision to maintain the
                     26
                        Exclusion.” (Doc. 202, p. 5.) Neither the citations on page 2 of the Motion, nor the deposition
                        transcripts attached in the exhibits describe the Governor’s Office as “integral” to the decision.
                     27 Instead, the testimony indicates that the Governor’s Office was among several participants involved
                        in the decision concerning the Exclusion. Moreover, contrary to Plaintiff’s erroneous assertion, Mr.
                     28
                        Fry and Ms. Ong were not “from the Governor’s Office.” (Doc. 202, p. 3.)
                                                                         1
                                Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 3 of 19




                      1 45. (Doc. 202-3, Exs. 3 & 4.) Following lengthy meet and confer discussions, the Governor’s

                      2 Office served an Amended and Supplemental Privilege Log (“Privilege Log”) (see Doc. 202-3, Ex.

                      3 7).     As reflected on the Privilege Log, the Governor’s Office withheld certain documents as
                      4 privileged under the executive communications and deliberative process privileges.2                   (See
                      5 Declaration of Christina Corieri, dated June 17, 2021, attached at Exhibit A (“Corieri

                      6 Declaration”), ¶ 5; see also id., ¶¶ 6-8, 11.)

                      7
                          II.    PLAINTIFF’S MOTION TO COMPEL MUST BE DENIED, AS PLAINTIFF IS NOT
                      8          ENTITLED TO A NON-PARTY’S IRRELEVANT AND PRIVILEGED DOCUMENTS.
                      9          As the party seeking to compel discovery from a non-party, Plaintiff must demonstrate not
COHEN DOWD QUIGLEY




                     10 only relevance of the demanded materials, but that his “‘need for discovery outweighs the

                     11 nonparty’s interest in nondisclosure.’” AmSurg Holdings Inc. v. Anireddy, 2020 WL 1703617, at *2 (D.

                     12 Ariz. Apr. 8, 2020) (quoting R. Prasad Indus. v. Flat Iron Env’t. Sols. Corp., 2014 WL 2804276, at *2 (D.

                     13 Ariz. June 20, 2014)).       If Plaintiff meets his burden, the Court then considers the executive
                     14 privileges the Governor’s Office holds with respect to the 17 documents at issue in the Motion. In

                     15 view of the separation of powers and sovereignty issues at the core of Plaintiff’s demand for the

                     16 Governor’s Office’s privileged documents, the Court must first explore all other avenues for

                     17 resolving Plaintiff’s Motion before reaching the executive privilege issue. See Cheney v. U.S. Dist. Ct.

                     18 for D.C., 542 U.S. 367, 389–90 (2004) (explaining that, because the executive privilege forces the

                     19 judiciary into the “awkward position of evaluating the Executive’s claims of confidentiality and

                     20 autonomy, and pushes to the fore difficult questions of separation of powers and checks and

                     21 balances[,]” the confrontation “should be avoided whenever possible”) (citations omitted); Karnoski

                     22 v. Trump, 926 F.3d 1180, 1204 (9th Cir. 2019) (“[C]ourts are urged to ‘explore other avenues, short

                     23 of forcing the Executive to invoke privilege, when they are asked to enforce against the Executive

                     24

                     25   2     The Governor’s Office withheld additional documents as attorney-client privileged and
                     26
                        work-product protected. These documents are not at issue in the Motion. (See Doc. 202-3, Ex. 7.)
                        In a footnote, Plaintiff attempts to “reserve[] all rights to later challenge” these privilege assertions.
                     27 Plaintiff’s resort to serial motions is wasteful and inefficient. If Plaintiff directs another motion to
                        compel against the Governor’s Office, the Governor’s Office will seek reimbursement of its legal
                     28
                        fees and costs given the undue burden being placed on a non-party.
                                                                            2
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 4 of 19




                      1 Branch unnecessarily broad subpoenas’” (quoting Cheney, 926 U.S. at 390)). The same logic applies to

                      2 the Governor’s Office’s assertion of executive communications privilege, which involves principles

                      3 of comity between the State’s chief executive and the federal court.

                      4         Here, the Court need not reach the complex privilege issues. The documents Plaintiff seeks
                      5 are not relevant and Plaintiff’s Motion may be denied on that basis alone. If, however, the Court

                      6 finds relevance, the documents are protected from disclosure under the executive communications

                      7 privilege or, at minimum, the related deliberative process privilege.

                      8
                                A.     Plaintiff Seeks Documents Not Relevant To The Decision To Maintain The
                      9                Exclusion Under The Plan.
COHEN DOWD QUIGLEY




                     10         The scope of discovery is well-settled and non-controversial: “Parties may obtain discovery
                     11 regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

                     12 to the needs of the case….”       Fed. R. Civ. P. 26(b). Limitations on the permissible scope of
                     13 discovery under Rule 26(b), including relevancy and privilege, extend to discovery sought from a

                     14 non-party under Rule 45. See Evanston Ins. Co. v. Murphy, 2020 WL 6869292, *2 (D. Ariz. Nov. 23,

                     15 2020). Although relevancy is determined broadly, discovery is not boundless. In re Williams-Sonoma,

                     16 Inc., 947 F.3d 535, 539 (9th Cir. 2020) (recognizing that the 2015 amendments to Rule 26 were

                     17 “intended to restrict, not broaden, the scope of discovery” and that “discovery, like all matters of

                     18 procedure, has ultimate and necessary boundaries” (citations omitted)). Discovery is not permitted

                     19 based on speculation or a wishful hope that inquiry might reveal something to support otherwise

                     20 conclusory allegations of wrongdoing. See, e.g., Mil. Audit Project v. Casey, 656 F.2d 724, 751-52 (D.C.

                     21 Cir. 1981) (holding that trial court did not abuse discretion in denying discovery that “would only

                     22 have afforded an opportunity to pursue a ‘bare hope of falling upon something that might impugn

                     23 the [government’s] affidavits’” (citation omitted)); Nei v. Travelers Home & Marine Ins. Co., 326 F.R.D.

                     24 652, 660 (D. Mont. 2018) (stating that the proportionality requirement “must mean that

                     25 burdensome, tangential discovery should not be permitted based on the mere possibility that

                     26 something may turn up to support what is otherwise only speculation” (citation omitted)); cf. Rivera

                     27 v. NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004) (“District courts need not condone the use of

                     28 discovery to engage in ‘fishing expedition[s].’” (citation omitted)); LNS Enters. LLC v. Cont’l Motors
                                                                           3
                               Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 5 of 19




                      1 Inc., 464 F. Supp. 3d 1065, 1077-78 (D. Ariz. 2020) (denying request for jurisdictional discovery

                      2 “based on little more than a hunch that it might yield jurisdictionally relevant facts.’” (citation

                      3 omitted)). This is precisely what Plaintiff is doing here.

                      4          Courts in the Ninth Circuit and Arizona repeatedly recognize the additional protections and
                      5 heightened relevancy requirements for discovery sought from non-parties. See Dart Indus. Co. v.

                      6 Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980) (“While discovery is a valuable right and

                      7 should not be unnecessarily restricted … the ‘necessary’ restriction may be broader when a

                      8 nonparty is the target of discovery.” (internal citation omitted)); AmSurg Holdings, 2020 WL

                      9 1703617, at *2 (“‘The mere “relevance” standard, however, does not apply to non-parties . . . . To
COHEN DOWD QUIGLEY




                     10 obtain discovery from a nonparty, a party must demonstrate that its need for discovery outweighs

                     11 the nonparty’s interest in nondisclosure.’” (quoting R. Prasad Indus., 2014 WL 2804276, at *2)); BBK

                     12 Tobacco & Foods LLP v. Skunk Inc., 2020 WL 2395104, at *2 (D. Ariz. May 12, 2020) (“Rule 26

                     13 usually allows parties to obtain discovery on any nonprivileged matter that is relevant to a claim or

                     14 defense…. In the third-party subpoena context, however, courts have often demanded a stronger-

                     15 than-usual showing of relevance[.]” (citation omitted)).

                     16          Plaintiff has not met his burden of demonstrating the relevance of the documents at issue in
                     17 the Motion. Plaintiff simply speculates in proclaiming the demanded documents “are relevant to

                     18 establish whether Christina Corieri and other members of the Governor’s Office acted with

                     19 discriminatory intent when they made the decision to maintain the Exclusion challenged in this

                     20 case.” (Doc. 202, p. 7.) As the Governor’s Office has repeatedly explained to Plaintiff’s counsel (in

                     21 attempting to avoid the burden and expense of this very Motion), the documents do           not address
                     22 the decision regarding the Exclusion at issue in this lawsuit. (See, e.g., Doc. 202-3, Ex. 6, p. 10 & Ex.

                     23 7, n.1; Corieri Declaration, ¶¶ 6, 11.) Moreover, seven of the 17 documents at issue do      not include
                     24 Ms. Corieri or Mr. Liburdi, the only two advisors from the Governor’s Office identified as having

                     25 any involvement with the Exclusion.3 (See Doc. 202, pp. 2-3, n.1 (docs. 4, 5, 6, 8, 13, 14 and 15);

                     26   3      At page 2 of the Motion, Plaintiff identifies John Fry and Nicole Ong as “from the
                     27 Governor’s Office” and “persons with knowledge of the genesis, formulation, adoption,
                          maintenance, or continuation of (a) the Challenged Exclusion and (b) any earlier versions ….”
                     28
                          (Doc. 202, p. 2.) This characterization misleadingly suggests that the Governor’s Office had a larger
                                                                            4
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 6 of 19




                      1 Corieri Declaration, ¶ 11(4-6), (8), (13-15).) As such, they necessarily cannot establish whether Ms.

                      2 Corieri or any other members of the Governor’s Office acted with discriminatory intent in

                      3 connection with the Exclusion.

                      4        Plaintiff next states, as purported fact: “All of the documents, identified as responsive to the
                      5 Subpoena, discuss gender reassignment surgery.”         (Doc. 202, p. 7.)      Having not seen the
                      6 documents, Plaintiff’s assertion is by definition unfounded. It rests on a false premise created by

                      7 his overbroad Subpoena. If Plaintiff narrowly tailored the Subpoena to request documents actually

                      8 discussing gender reassignment surgery, his assertion in the Motion might be correct. Plaintiff,

                      9 however, wrote the Subpoena broadly, demanding all documents created or transmitted over a ten-
COHEN DOWD QUIGLEY




                     10 year period “regarding surgery to treat gender dysphoria[.]”       (Doc 202-3, Ex. 2, p. 4.) The
                     11 Subpoena demands any document that contains any reference to surgery to treat gender dysphoria,

                     12 regardless of whether the document actually   discusses such surgery and regardless of whether the
                     13 document relates in any way to the decision to maintain the Exclusion at issue in this litigation. A

                     14 document’s responsiveness to the overbroad Subpoena does not equate to relevance to this action.

                     15        To be clear, Plaintiff has already received copies of responsive documents that actually
                     16 pertain to the Exclusion or Plan.4 He, thus, has already received the relevant materials. Plaintiff is

                     17 not entitled to receive additional documents not pertaining to the Exclusion, based on a wishful

                     18 hope that they might contain evidence of a “discriminatory attitude” or reflect some “personal” or

                     19 “ideological opposition” to gender reassignment surgery generally. Heyne v. Caruso does not change

                     20 the result. See 69 F.3d 1475 (9th Cir. 1995). Heyne involved quid-pro-quo sexual harassment and

                     21 wrongful termination claims against the Plaintiff’s employer. Id. at 1478-49. While the Heyne court

                     22 cautioned against using evidence of other sexual harassment to support the quid-pro-quo claim, the

                     23 court found such evidence “tending to demonstrate hostility towards a certain group is both

                     24 relevant and admissible where the employer’s general hostility towards that group is the true reason

                     25

                     26
                        role in the discussions and decision concerning the Exclusion. Mr. Fry and Ms. Ong, however,
                        were not from the Governor’s Office. (See Doc. 202-3, p. 4 (identifying Mr. Fry as from the
                     27 Attorney General’s Office and Ms. Ong as former General Counsel of ADOA).)
                        4      The only exception is a single attorney-client privileged communication (not at issue in the
                     28
                        Motion) between Ms. Corieri and Mr. Liburdi on November 28, 2016. (See Doc. 202-3, Ex. 7, p. 3.)
                                                                         5
                               Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 7 of 19




                      1 behind firing an employee who is a member of that group.” Id. at 1479. Critically, unlike Heyne, the

                      2 Governor’s Office is not Plaintiff’s employer and is not even a party to this litigation. Additionally,

                      3 as the 17 documents at issue in the Motion to Compel do not address the Exclusion and do not

                      4 involve Plaintiff’s employer (the Arizona Board of Regents), the documents necessarily cannot

                      5 demonstrate his “employer’s general hostility” toward a protected group.5

                      6          Plaintiff has no meaningful evidence to support his accusations against the Governor’s
                      7 Office.6    His speculation is plainly insufficient to establish that his need for the documents
                      8 outweighs the Governor’s Office’s interests in nondisclosure. The Motion must be denied because

                      9 the subject documents are not relevant. At minimum, if the Court believes helpful to confirm the
COHEN DOWD QUIGLEY




                     10 irrelevancy of the 17 documents at issue in the Motion, the Court should exercise her discretion to

                     11 conduct an in camera review before ruling. See, e.g., Wilson v. Larson, 2019 WL 9078642, *10–11 (D.

                     12 Ariz. Nov. 14, 2019) (confirming, after in camera review, that the documents involved an unrelated

                     13 investigation and did not contain material evidence relating to petitioner’s claims), report and

                     14 recommendation adopted, 2020 WL 3129691 (D. Ariz. June 12, 2020).

                     15   5      Plaintiff falsely points to Magistrate Bowman’s November 30, 2020 Report and
                     16 Recommendation to suggest any evidence that the “Plan authors do not like gender transition” is
                          relevant. (Doc. 202, p. 8.) The Report is not so broad. Rather, the Report stated: “[Plaintiff] is
                     17
                          apparently arguing that the Plan exclusion exists because the Plan authors do not like gender
                     18   transition and have created this exclusion specifically to burden transgender individuals. If
                          that were true then the exclusion would indeed be intentional discrimination.” (Doc. 134, p. 6
                     19   (emphasis added).) The Report does not justify Plaintiff’s sweeping demands. Plaintiff has no
                     20   evidence “the Plan exclusion exists because the Plan authors do not like gender transition.” And,
                          as Plaintiff demands documents that do not address the Exclusion, they are not evidence the
                     21   Exclusion was created “specifically to burden transgender individuals.”
                     22
                          6       Plaintiff relies on a single unremarkable “tweet” from 2013 to brand Ms. Corieri as a person
                          “oppos[ed] to government insurance coverage for transition-related surgery.” From this false
                     23   foundation, Plaintiff states he has “good reason to suspect that the documents at issue in this
                     24   motion may bear on this exact issue.” (Doc. 202, p. 8.) Yet the tweet at issue, written more than
                          three years before Ms. Corieri began work at the Governor’s Office, does not express any opinion,
                     25   personal opposition, or ideological stance on gender affirming surgery. (See Doc. 202-3, Ex. 11.)
                     26
                          And, even if it did (it does not), a years-old stray remark is not evidence of discriminatory intent.
                          Bauer v. Metz Baking Co., 59 F. Supp. 2d 896, 909 (N.D. Iowa 1999) (noting that stray remarks
                     27   remote in time or unrelated to the decisional process are insufficient to demonstrate discrimination).
                          One innocuous 2013 tweet is too thin a reed upon which to allow Plaintiff’s desired fishing
                     28
                          expedition. And, Plaintiff’s gross mischaracterization undermines the credibility of its entire brief.
                                                                              6
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 8 of 19




                      1
                                B.     The Documents At Issue Are Protected By The Executive Communications
                                       Privilege.
                      2

                      3         If the Court considers issues beyond relevance, Plaintiff’s Motion further improperly
                      4 demands the production of documents protected by executive privilege, including the executive

                      5 communications privilege or, at minimum, the deliberative process privilege. See Karnoski, 926 F.3d

                      6 at 1204 (recognizing the executive communications privilege and deliberative process privilege are

                      7 both forms of executive privilege). As Plaintiff recognizes, executive communications privilege is

                      8 rooted in the separation of powers doctrine. The privilege “recognizes that a chief executive has a

                      9 qualified power to keep confidential certain internal governmental communications so as to protect
COHEN DOWD QUIGLEY




                     10 the deliberative and mental processes of decision-makers.” Doe v. Alaska Superior Ct., Third Jud.

                     11 Dist., 721 P.2d 617, 622–23 (Ala. 1986); see also United States v. Nixon, 418 U.S. 683, 708 (1974). The

                     12 executive communications privilege is founded upon “the necessity of candor” from advisors in

                     13 order to provide the chief executive “and those who assist him [or her] ... [with] freedom to explore

                     14 alternatives in the process of shaping policies and making decisions and to do so in a way many

                     15 would be unwilling to express except privately.”        Am. C.L. Union v. Dep’t of Just., 2011 WL
                     16 10657342, *10 (D.D.C. Feb. 14, 2011) (quoting Nixon, 418 U.S. at 708); accord Nixon, 418 U.S. at 708

                     17 (addressing the expectation of confidentiality of communications with the President, which has “all

                     18 the values to which we accord deference for the privacy of all citizens and, added to those values, is

                     19 the necessity for protection of the public interest in candid, objective, and even blunt or harsh

                     20 opinions in Presidential decisionmaking”); In re Sealed Case, 121 F.3d 729, 741, 747-53 (D.D. Cir.

                     21 1997) (addressing purpose of executive privilege to facilitate governmental decision-making and

                     22 ensure executives are informed by candid advice); Cap. Info. Grp. v. Off. of Governor, 923 P.2d 29, 33–

                     23 34 (Alaska 1996) (“[A] chief executive has a qualified power to” maintain confidentiality of “certain

                     24 internal governmental communications so as to protect deliberative and mental processes of

                     25 decision-makers.”    (citation omitted)). At bottom, the privilege facilitates the chief executive’s
                     26 ability to obtain candid advice, to explore policy alternatives and to make considered decisions.

                     27         Plaintiff asserts that that there is no basis in federal common law to apply the executive
                     28 communications privilege to a state governor and that the Governor’s Office is “invit[ing] this
                                                                           7
                                Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 9 of 19




                      1 Court to create new federal common law.” (Doc. 202, p. 8.) To the contrary, the Governor’s

                      2 Office is not arguing for the pronouncement of new legal doctrine. Rather, applying the executive

                      3 communications privilege here is a natural extension of existing federal common law regarding

                      4 federal privileges.      Federal and state courts across the country recognize the executive
                      5 communications privilege as a form of executive privilege.          E.g., Karnoski, 926 F.3d at 1204-05
                      6 (addressing the unique features that distinguish the executive communications privilege from the

                      7 deliberative process privilege and recognizing that both privileges are “forms of executive

                      8 privilege”); In re Sealed Case, 121 F.3d at 744 (recognizing “presidential communications privilege”

                      9 over “documents or other materials that reflect presidential decisionmaking and deliberations and
COHEN DOWD QUIGLEY




                     10 that the President believes should remain confidential”); Jud. Watch, Inc. v. Dep’t of Just., 365 F.3d

                     11 1108, 1114 (D.C. Cir. 2004) (recognizing the privilege extends to White House advisors formulating

                     12 policy for the executive); Doe, 721 P.2d at 623 (“the public policy rationale upon which the Supreme

                     13 Court relied in United States v. Nixon is equally applicable to our state government”); Freedom Found.

                     14 v. Gregoire, 310 P.3d 1252, 1261-62 (Wash. 2013) (reasoning that the executive privilege, rooted in

                     15 separation of powers concerns, ensures a governor’s access to frank advice in order to execute his

                     16 constitutional duties); Republican Party of N. M. v. N. M. Tax’n & Revenue Dep’t, 283 P.3d 853, 868

                     17 (N.M. 2012) (extending executive communications privilege to policy communications about

                     18 activities or matters before the Governor’s Office).7

                     19   7       While federal common law applies to privilege claims in connection with the federal causes
                     20   of action Plaintiff has asserted, see, e.g., Fed. R. Evid. 501; Clarke v. Am. Com. Nat. Bank, 974 F.2d
                          127, 129 (9th Cir. 1992), state court decisions bear on the analysis. See, e.g., Tennenbaum v. Deloitte &
                     21   Touche, 77 F.3d 337, 340 (9th Cir. 1996) (noting that the court “may also look to state privilege law
                     22   … if it is enlightening”); Lewis v. United States, 517 F.2d 236, 237 (9th Cir. 1975) (“In determining the
                          federal law of privilege in a federal question case, absent a controlling statute, a federal court may
                     23   consider state privilege law.”); United States v. McKesson Corp., 2021 WL 2037965, at *15, 19 (N.D.
                     24   Cal. May 21, 2021) (finding arguments that the court should ignore California privilege law
                          altogether to be unavailing); see also Trammel v. United States, 445 U.S. 40, 47-53 (1980) (explaining
                     25   that, in enacting Rule 501, Congress manifested an affirmative intent to afford courts the flexibility
                     26
                          to develop rules of privilege on a case-by-case basis and to leave the door open to change, not to
                          freeze the law of privilege). In re TFT-LCD (Flat Panel) Antitrust Litig., upon which Plaintiff relies to
                     27   suggest the Court may not look at state privilege law, is inapposite. See 835 F.3d 1155, 1158-59 (9th
                          Cir. 2016) (rejecting court’s reliance on the California Evidence Code alone, to the exclusion of
                     28
                          federal privilege law).
                                                                                8
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 10 of 19




                      1         Federal district courts have similarly recognized that the privilege extends to governors as
                      2 the chief executives of their states.   See, e.g., JM through Foley v. N.M. Dep’t of Health, 2009 WL
                      3 10698414, at *3, 6 (D.N.M. Aug. 20, 2009) (applying executive privilege to the New Mexico

                      4 Governor’s Office to shield executive branch communications); Merritt v. State, CV17-04540-PHX-

                      5 DGC, ¶ 2(b) (D. Ariz. March 19, 2018) (allowing the Governor’s Office to assert executive

                      6 communications privilege and permitting privileged information to be withheld subject to

                      7 preparation of a privilege log) (attached to the Motion at Doc. 202-3, Ex. 13-F)8; In re Fin. Oversight

                      8 & Mgmt. Bd. for P.R., 385 F. Supp. 3d 130, 134-35 (D.P.R. 2019) (recognizing existence of executive

                      9 privilege protecting communications between governor and his advisors; permitting Puerto Rico
COHEN DOWD QUIGLEY




                     10 Fiscal Agency and Financial Advisory Authority to claim the executive privilege “as an advisor to

                     11 the Governor”), objections overruled, 390 F. Supp. 3d 311 (D.P.R. 2019); Hayes v. Reed, 1997 WL

                     12 125742, *9 n.8 (E.D. Pa. Mar. 13, 1997) (recognizing executive privilege for state governors); Haber

                     13 v. Evans, 2004 WL 963995, *4 (E.D. Pa. May 4, 2004) (holding that the executive privilege applies to

                     14 state inspector general; describing the privilege as protecting and insulating “the sensitive decisional

                     15 and consultative responsibilities of the Governor”); cf. Marisol ex rel. Forbes v. Giuliani, 1998 WL

                     16 158948, *1 (S.D.N.Y. Apr. 1, 1998) (granting in part order to quash discovery concerning Governor

                     17 of the State of New York, finding discovery proper “except in the limited instances where they

                     18 involve executive privilege”).

                     19         As recognized by these decisions, the purpose of (and rationale for) the executive
                     20 communications privilege applies with equal force to communications with the Governor and those

                     21 assisting the Governor in making decisions and shaping policy. As one court aptly explained:

                     22         Plaintiffs also overlook the fact that the executive privilege serves an important public
                     23         function. The Governor, as chief executive, must be accorded a qualified
                                power to protect the confidentiality of communications pertaining to the
                     24         function of the executive branch. This power is analogous to the qualified
                     25

                     26
                          8     Plaintiff disparages Merritt as a “one-off order” primarily concerned with the disclosure of
                        “personal identifying information.” To the contrary, the Order in Merritt allowed the Governor’s
                     27 Office, a non-party to the litigation, to withhold documents under the executive communications
                        privilege, subject to the preparation of a privilege log. That is wholly consistent with the
                     28
                        Governor’s Office assertion of executive privilege in response to the Subpoena.
                                                                           9
                               Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 11 of 19




                      1
                                constitutionally-based privilege of the President, which is “fundamental to the
                                operation of government and inextricably rooted in the separation of
                      2         powers....” United States v. Nixon, 418 U.S. 683, 94 S.Ct. 3090, 41 L.Ed.2d 1039
                                (1974). Confidentiality is vital not only because it serves to protect government
                      3         sources of information but also because it enhances the effectiveness of investigative
                      4         techniques and procedures…. More importantly, this executive privilege protects and
                                insulates the sensitive decisional and consultative responsibilities of the Governor
                      5         which can be discharged most effectively with privacy and security.
                      6 Hayes, 1997 WL 125742, at n.8 (emphasis added).             Moreover, similar to the United States
                      7 Constitution, the Arizona Constitution firmly embraces, indeed firmly compels, separation of

                      8 powers. See Mecham v. Gordon, 751 P.2d 957, 960 (Ariz. 1988) (“Nowhere in the United States is

                      9 [separation of powers] more explicitly and firmly expressed than in Arizona.”). As Ms. Corieri’s
COHEN DOWD QUIGLEY




                     10 Declaration establishes, the communications at issue are precisely the type that are made to “foster

                     11 informed and sound gubernatorial deliberations, policymaking, or decision-making[,]” see Gregoire,

                     12 310 P.3d at 1256, and are communications expressly within the Governor’s obligations under the

                     13 Arizona Constitution, see Ariz. Const. art. 5, § 4. (See Corieri Declaration, ¶¶ 3-5, 7-9.) Cf. United

                     14 States v. Irvin, 127 F.R.D. 169, 172 (C.D. Ca. 1989) (finding “no principled distinction” between state

                     15 and federal government officials in the context of deliberative process privilege: “If there exists a

                     16 need to protect candid, private communications among federal executive officials and their staff,

                     17 the need to protect candid, private communications among county officials and their staff is no less

                     18 compelling”).

                     19         Plaintiff’s reliance on two decisions from the Northern District of Illinois to argue “[t]here is
                     20 simply ‘no federal authority for extending’ the executive communications privilege ‘to a state

                     21 governor’” is unavailing. (See Doc. 202, p. 9.) As set forth above, there       is federal authority for
                     22 applying the executive communications privilege to the Governor’s Office. Moreover, considering

                     23 the purpose of the privilege and the multiple cases recognizing the privilege applies to state

                     24 governors, the decisions from Illinois should be rejected.9 Indeed, Arizona district courts have

                     25 declined to follow decisions from the Northern District of Illinois concerning executive privilege.

                     26 See Wilson v. Maricopa Cnty., 2006 WL 842247, at *1 (D. Ariz. Mar. 29, 2006) (recognizing that the

                     27
                          9      Child. First Found., Inc. v. Martinez, 2007 WL 4344915, at *6 n.11 (N.D.N.Y. Dec. 10, 2007)
                     28
                          and 98 C.J.S. Witnesses § 423 n.3 (Mar. 2021), which rely on Hobley, are similarly inapposite.
                                                                             10
                               Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 12 of 19




                      1 deliberative process privilege extends to local governments; distinguishing 2001 decision from the

                      2 Northern District of Illinois that declined to extend the privilege).

                      3          Plaintiff’s reliance on Arizona’s “strong policy favoring open disclosure and access” to
                      4 public records is a non sequitur that does not aid his stance. (Doc. 202, p. 10 (citing Ariz. Dream Act

                      5 Coal. v. Brewer, 2014 WL 171923, at *3 (D. Ariz. Jan. 15, 2014)). While the court in Brewer stated that

                      6 “persons giving advice to Arizona government officials should ordinarily assume that their advice

                      7 will not be hidden from the public gaze,” 2014 WL 171923, at *3, Arizona’s open public records

                      8 policy does have limits and, of course, does not require disclosure of privileged documents.10 See,

                      9 e.g., Carlson v. Pima Cnty., 687 P.2d 1242, 1245 (Ariz. 1984) (citing, inter alia, Am. Jur. 2d Records and
COHEN DOWD QUIGLEY




                     10 Recording Laws); Mathews v. Pyle, 75 Ariz. 76, 80 (1952) (“documents received by the Governor in his

                     11 official capacity” are “subject to inspection by an interested citizen unless they are confidential or of

                     12 such a nature that it would be against the best interests of the state to permit a disclosure of their

                     13 contents”); accord 66 Am. Jur. 2d Records and Recording Laws § 31 (1973) (“The right of inspection of

                     14 public records is not absolute or unlimited, and does not extend to public records or documents

                     15 which public policy demands remain secret, such as … documents within the scope of a privilege,

                     16 such as the attorney-client or attorney-work-product privilege, the judicial deliberations privilege, a

                     17 medical deliberative materials privilege, or the executive privilege.”). Public records laws in and of

                     18 themselves do not overcome executive privilege.          See Gregoire, 310 P.3d at 1257-58 (rejecting
                     19 argument that public records laws enacted to “ensure governmental transparency” can overcome

                     20 executive communications privilege; reasoning that executive communications privilege is a

                     21 constitutional privilege that supersedes such laws); Wilson v. Brown, 962 A.2d 1122, 1136 (N.J. App.

                     22 Div. 2009) (“A general assertion of a need for full disclosure of the basis for governmental decision

                     23 making, such as presented here by Wilson, does not establish a specific or focused need sufficient to

                     24 overcome the executive privilege.”).

                     25

                     26   10     Judge Campbell’s discussion in Brewer does not erase his later Order in Merritt recognizing
                     27 the Governor’s Office’s ability to invoke the executive privilege. Indeed, like Merritt and unlike
                          Brewer, the Governor’s Office is not a party to the underlying litigation and is asserting not only the
                     28
                          deliberative process privilege, but also the more robust executive communications privilege.
                                                                             11
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 13 of 19




                      1         As set forth in the attached Declaration, the Governor’s Office has invoked the executive
                      2 privilege with respect to the 17 documents at issue in the Motion, asserting both the executive

                      3 communications privilege and deliberative process privilege.          (See Corieri Decl., ¶ 5.)    These
                      4 documents reflect confidential communications between and among senior advisors in the

                      5 Governor’s Office, made in the course and performance of their duties in advising the Governor

                      6 and to foster sound, candid and informed deliberations, explanations of alternatives, decisions, and

                      7 policies. (Id., ¶¶ 7-9.) These documents fall within the heart of the executive communications

                      8 privilege. In re Sealed Case, 121 F.3d at 751-52 (“[C]ommunications made by presidential advisers in

                      9 the course of preparing advice for the President come under the presidential communications
COHEN DOWD QUIGLEY




                     10 privilege, even when these communications are not made directly to the President.”); Gregoire, 310

                     11 P.3d at 1262 (privilege encompasses communications authored, solicited or received by the

                     12 governor and senior policy advisors “for the purpose of fostering informed and sound

                     13 gubernatorial deliberations, policymaking, and decisionmaking”). Once invoked by the Governor’s

                     14 Office, the Court “should give due deference” to the privilege. Karnoski, 926 F.3d at 1205.

                     15         Plaintiff cannot overcome the privilege unless he makes a “showing of need demonstrating
                     16 ‘that the evidence sought [is] directly relevant to issues that are expected to be central to the trial’

                     17 and ‘is not available with due diligence elsewhere.’” Id. (citation omitted); see also, e.g., In re Sealed

                     18 Case, 121 F.3d at 746 (“a party seeking to overcome the presidential privilege seemingly must always

                     19 provide a focused demonstration of need, even when there are allegations of misconduct by high-

                     20 level officials”). Recognizing this appropriately high burden, Plaintiff suggests that his “need” and

                     21 the relevance of the documents he demands is met “so long as his ‘discovery requests are narrowly

                     22 tailored to seek evidence that is directly relevant to the central issues in the litigation and is not

                     23 available with due diligence elsewhere.’” (Doc. 202, pp. 11-12 (citing Karnoski, 926 F.3d at 1205).)

                     24 Plaintiff then conspicuously avoids addressing this critical inquiry. Fatal to Plaintiff’s argument, his

                     25 Subpoena is   not “narrowly tailored” to seek evidence “directly relevant to the central issues in
                     26   the litigation.” Instead, the Subpoena demands ten years’ worth of documents that contain any
                     27 reference to gender affirming surgery regardless of context or whether they pertain to the central

                     28 issue in the litigation: the decision to maintain the Exclusion under the Plan. (Doc. 202-3, Ex. 2, p.
                                                                            12
                               Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 14 of 19




                      1 4.) Indeed, as the Governor’s Office has repeatedly informed Plaintiff and Plaintiff appears to

                      2 acknowledge, the documents at issue in the Motion do       not involve this decision. (See Corieri Decl.,
                      3 ¶¶ 6, 11.)     Plaintiff has already received the documents relating to the Exclusion (the only
                      4 documents Plaintiff can in good faith claim to “need”).11 Plaintiff has not met and cannot meet his

                      5 burden of showing a “focused demonstration of need” for documents unrelated to the decision

                      6 regarding the Exclusion at issue in this litigation. See, e.g., Moore v. Valder, 2001 WL 37120629, at

                      7 *2–4 (D.D.C. July 31, 2001) (rejecting effort to overcome executive privilege, in context of

                      8 deliberative process privilege, where the documents at issue are “collateral to Plaintiff’s suit”). In

                      9 any event, the Governor’s Office’s interest in nondisclosure of these materials outweighs Plaintiff’s
COHEN DOWD QUIGLEY




                     10 need for irrelevant documents. (See Corieri Decl., ¶¶ 6-9.)

                     11         Finally, even if Plaintiff were able somehow to provide a “focused demonstration of need”
                     12 (a standard Plaintiff has not met) and overcome the privilege, he is not entitled to simply receive the

                     13 documents. (See Doc. 202-4.) Rather, if the Court believes that Plaintiff has satisfied his burden

                     14 and finds the privilege overcome, the Court should conduct an in camera review of the documents to

                     15 first excise irrelevant material and ensure the executive privilege “is not unnecessarily breached.”

                     16 See Karnoski, 926 F.3d at 1205-06 (quoting In re Sealed Case, 121 F.3d at 759); accord Protect Democracy

                     17 Project, Inc. v. U.S. Nat’l Sec. Agency, 453 F. Supp. 3d 339, 349 (D.D.C. 2020), hearing in banc denied sub

                     18 nom. Protect Democracy Project, Inc. v. Nat'l Sec. Agency, 2020 WL 4135125 (D.C. Cir. July 7, 2020).

                     19         C.      The Documents Are Also Protected By The Deliberative Process Privilege.
                     20         A form of executive privilege, the deliberative process privilege protects from disclosure
                     21 communications relating to the decision-making process of governmental agencies. See NLRB v.

                     22 Sears, Roebuck & Co., 421 U.S. 132, 148-53 (1975); Karnoski, 926 F.3d at 1203-04. Like the executive

                     23 communications privilege, the deliberative process privilege “protect[s] agencies from being ‘forced

                     24 to operate in a fishbowl.’” U.S. Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777, 785 (2021)

                     25

                     26
                          11    Plaintiff cannot rely on the Court’s April 20, 2021 Order to meet his burden. The Order
                        addressed only the deliberative process privilege and documents relating specifically to the
                     27 Exclusion at issue. (See Doc. 187, pp. 4-5.) Plaintiff has already received those documents.
                        Plaintiff’s “ability to litigate this case” is not “compromised” (see Doc. 202, p. 11) by the Governor’s
                     28
                        Office’s protection of its privileges.
                                                                              13
                                Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 15 of 19




                      1 (citation omitted). The Supreme Court recently explained: “‘The privilege is rooted in “the obvious

                      2 realization that officials will not communicate candidly among themselves if each remark is a

                      3 potential item of discovery and front page news.” To encourage candor, which improves agency

                      4 decisionmaking, the privilege blunts the chilling effect that accompanies the prospect of

                      5 disclosure.’” Id. (citations omitted). “The ‘ultimate purpose’ of the privilege is to ‘prevent injury to

                      6 the quality of agency decisions.’” Cause of Action Inst. v. U.S. Dep’t of Com., 2021 WL 148386, at *4

                      7 (D.D.C. Jan. 14, 2021) (quoting NLRB, 421 U.S. at 150–51)). While “not as robust” as the executive

                      8 communications privilege, Karnoski, 926 F.3d at 1206, the “deliberative process privilege[] protects

                      9 ‘documents reflecting advisory opinions, recommendations and deliberations comprising part of a
COHEN DOWD QUIGLEY




                     10 process by which governmental decisions and policies are formulated.’” Id. at 1203-04 (quoting Dep’t

                     11 of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001)); accord U.S. Fish & Wildlife Serv.,

                     12 141 S. Ct. at 783 (recognizing the deliberative process privilege “protects from disclosure

                     13 documents generated during an agency’s deliberations about a policy, as opposed to documents that

                     14 embody or explain a policy that the agency adopts”; holding the privilege protects “drafts that

                     15 proved to be the agencies’ last word” on an issue). Plaintiff concedes that the deliberative process

                     16 privilege extends as a matter of established common law to the Governor’s Office. (See, e.g., Doc.

                     17 202-3, Ex. 5, p. 5.)

                     18          To qualify for the deliberative process privilege, documents must be predecisional and
                     19 deliberative. Karnoski, 926 F.3d at 1204. “Documents are ‘predecisional’ if they were generated

                     20 before the agency’s final decision on [a] matter, and they are ‘deliberative’ if they were prepared to

                     21 help the agency formulate its position.” U.S. Fish & Wildlife Serv., 141 S. Ct. at 786. Moreover,

                     22 documents may be predecisional and deliberative even when they relate to decisions or policies that

                     23 are not ultimately effectuated. Id. (explaining documents are “not final solely because nothing else

                     24 follows it,” as a proposal sometimes “dies on the vine,” languishes or is abandoned).                    The
                     25 Governor’s Office may invoke the privilege through the declaration of a responsible officer. See,

                     26 e.g., Landry v. FDIC, 204 F.3d 1125, 1135-36 (D.C. Cir. 2000) (citing In re Sealed Case, 856 F.2d 268,

                     27 271 (D.C. Cir. 1988)); Unknown Parties v. Johnson, 2016 WL 8199308, at *4 (D. Ariz. July 21, 2016)

                     28 . . .
                                                                              14
                                Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 16 of 19




                      1 (the privilege may be invoked by the agency head or his/her delegate).             Contrary to Plaintiff’s
                      2 suggestion, the declaration need not precede the Governor’s Office’s response to Plaintiff’s Motion.

                      3           As set forth in Senior Policy Advisor Corieri’s Declaration, the documents at issue in the
                      4 Motion are predecisional and deliberative. (Corieri Decl., ¶ 11.) The documents fall within a few

                      5 general categories, with the largest number of documents pertaining to proposed legislation. (See

                      6 id.) These documents are predecisional and deliberative. They pertain to the Governor’s Office’s

                      7 monitoring and formulation of policy regarding proposed legislation (not addressing the Plan or the

                      8 Exclusion), which the Governor’s Office would ultimately be responsible for signing and

                      9 implementing or vetoing if passed by the Legislature. (Id., ¶¶ 3, 6, 7, 11.) Whether the proposed
COHEN DOWD QUIGLEY




                     10 legislation ultimately reached the Governor’s desk does not change the documents’ predecisional

                     11 nature. U.S. Fish & Wildlife Serv., 141 S. Ct. at 786. Critically, the documents do not relate to the

                     12 decision at the heart of Plaintiff’s claims – whether to modify or retain the Exclusion. (See Corieri

                     13 Decl., ¶¶ 6, 11.) Plaintiff’s Motion conspicuously ignores this fact.

                     14           While the deliberative process privilege is a qualified privilege, it is not overcome unless
                     15 Plaintiff can demonstrate that his “need for the materials and the need for accurate fact-finding

                     16 override the government’s interest in non-disclosure.” FTC v. Warner Commc’ns, Inc., 742 F.2d 1156,

                     17 1161 (9th Cir. 1984).      In evaluating whether the privilege is overcome, courts consider “1) the
                     18 relevance of the evidence; 2) the availability of other evidence; 3) the government’s role in the

                     19 litigation; and 4) the extent to which disclosure would hinder frank and independent discussion[s]

                     20 regarding contemplated policies and decisions.”         Id. Each of these factors weighs in favor of
                     21 upholding the privilege asserted here. First, the documents are not relevant to the decision at the

                     22 core of Plaintiff’s claims. (See Section II(A), supra; see also Corieri Decl., ¶¶ 6, 11.) The documents

                     23 do     not address the decision to maintain the Exclusion under the Plan. (See Corieri Decl., ¶¶ 6, 11.)
                     24 To the extent they reference gender affirming surgery, they do so in the context of other decisions

                     25 and policies not at issue in Plaintiff’s case.12 (Id.) Second, Plaintiff has in fact received other evidence

                     26

                     27   12    Plaintiff argues the documents “bear directly on the issue of intent” and “concerns an
                        indispensable element of Plaintiff’s causes of action.” (Doc. 202, p. 12.) Plaintiff impermissibly
                     28
                        tries to import language from the Court’s prior analysis of State documents actually addressing
                                                                         15
                              Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 17 of 19




                      1 – actual relevant evidence – that Plaintiff contends “bear directly on the issue of intent.” Indeed,

                      2 following Plaintiff’s first Motion to Compel against the State Defendants, the Court ordered and the

                      3 State Defendants produced the documents and communications relating to the Exclusion. (See

                      4 generally Doc. 187.) If any documents are the “most reliable evidence” relating to the Exclusion, it is

                      5 the documents actually addressing the Exclusion and        not the documents sought by the present
                      6 Motion. Third, although the State and several individual officers of the State are defendants in this

                      7 action, the Governor’s Office is a non-party. Plaintiff’s accusations of misconduct by the State are

                      8 insufficient to overcome the privilege, particularly as applied to the non-party documents at issue in

                      9 the Motion. See, e.g., ICM Registry, LLC v. U.S. Dep’t of Com., 538 F.Supp.2d 130, 133 (D.D.C. 2008)
COHEN DOWD QUIGLEY




                     10 (“If every hint of marginal misconduct sufficed to erase the [deliberative process] privilege, the

                     11 exception would swallow the rule.”); Breakthrough Towing, LLC v. Hall, 2017 WL 1164523, at *5–6

                     12 (E.D. Mich. Mar. 29, 2017) (denying motion to compel, despite allegations of improper conduct by

                     13 the government, reasoning that the information sought was of marginal relevance and could not

                     14 overcome the city’s interest in preventing “future timidity” of its officers).

                     15         Fourth, disclosure of the scope demanded here is virtually limitless, i.e. exceeding the actual
                     16 decision/Exclusion/Plan at issue and extending to executive communications and deliberative

                     17 documents relating to    other decisions and policies simply because those documents contain a
                     18 reference to “gender affirming surgery.” Permitting such an expansive and over-reaching request to

                     19 defeat the deliberative process privilege would hinder open and candid discussion, chill debate and

                     20 impact the quality of decisions from the Governor’s Office.13 (See, e.g., Corieri Declaration, ¶¶ 3-4,

                     21 9.) See also, e.g., U.S. Fish & Wildlife Serv., 141 S. Ct. at 785. The exception would swallow the rule.

                     22 In similar circumstances where the scope of documents demanded exceeds or is tangential to the

                     23 decision or policy at issue, courts have not hesitated to uphold the privilege. See, e.g., Convertino v.

                     24 U.S. Dep’t of Just., 669 F. Supp. 2d 1, 4 (D.D.C. 2009) (government misconduct exception did not

                     25

                     26
                          the Exclusion to the present analysis. As documents at issue in this Motion do not address the
                        Exclusion, they do not “bear directly on the issue of intent” behind the Exclusion.
                     27 13     The Subpoena and Motion demand documents if they reference gender affirming surgery.
                        Responsive documents are not limited to “the construction of a healthcare plan and exceptions to
                     28
                        coverage.” (See Doc. 187, p. 7; Doc. 202, pp. 12-13.)
                                                                          16
                               Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 18 of 19




                      1 apply to “various decisions defendant made” that were “collateral to [the] plaintiff’s cause of

                      2 action”); Moore, 2001 WL 37120629 at *2–3 (upholding the deliberative process privilege where the

                      3 documents pertaining to the actions and decisions directly challenged in Plaintiff’s suit were already

                      4 produced and the motion to compel sought documents addressing other “governmental decision-

                      5 making processes … collateral to Plaintiff’s suit”).

                      6         Again, without reasoned analysis or recognition of the material distinction between the
                      7 documents at issue in the present Motion and the documents subject to Plaintiff’s prior Motion to

                      8 Compel documents from the State Defendants, Plaintiff seeks to superimpose the Magistrate’s April

                      9 20, 2021 Order on the Governor’s Office. (See Doc. 202, pp. 11 (asserting “the same arguments
COHEN DOWD QUIGLEY




                     10 from the Motion to Compel filed on March 18, 2021 (Doc. 168) apply to the Governor’s Office”),

                     11 12-13 (arguing that “this Court’s prior analysis and holding is equally applicable here”).) Plaintiff’s

                     12 overreach is mistaken. The Governor’s Office is not a party to this action and did not brief the

                     13 deliberative process privilege challenges at issue in Plaintiff’s prior Motion to Compel. The prior

                     14 Motion to Compel further sought documents actually addressing the Exclusion. The Court, in

                     15 analyzing the parties’ arguments as to those documents, found the deliberative process privilege

                     16 overcome. (See Doc. 187.) The Court’s Order did not address the documents at issue in this

                     17 Motion. Application of the four FTC factors to the documents at issue in this Motion compels the

                     18 opposite conclusion: each factor weighs in favor of the Governor’s Office and the Plaintiff has not

                     19 satisfied his burden of demonstrating that his “need for the materials and the need for accurate fact-

                     20 finding override the government’s interest in non-disclosure.” FTC, 742 F.2d at 1161. The Motion

                     21 must be denied.

                     22 III.    CONCLUSION.
                     23         Plaintiff demands the Governor produce privileged documents that do not concern the
                     24 decision at issue in Plaintiff’s pending claims against the State of Arizona and the Arizona Board of

                     25 Regents. Plaintiff’s desire for the documents is supported only by his speculation regarding their

                     26 content. The Motion should be denied because the documents are not relevant. Alternatively, they

                     27 are privileged.   At minimum, the Court should review the subject documents in camera to confirm
                     28 their irrelevance and ensure that the executive privilege is “not unnecessarily breached.”
                                                                          17
                          Case 4:19-cv-00035-RM-LAB Document 208 Filed 06/18/21 Page 19 of 19




                      1    DATED:      June 18, 2021
                      2                                 COHEN DOWD QUIGLEY
                                                        The Camelback Esplanade One
                      3                                 2425 East Camelback Road, Suite 1100
                                                        Phoenix, Arizona 85016
                      4
                                                          Attorneys for Defendants
                      5

                      6                                 By:     /s/Betsy J. Lamm
                                                               Daniel G. Dowd
                      7                                        Betsy J. Lamm
                                                               Kaysey L. Fung
                      8

                      9
COHEN DOWD QUIGLEY




                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                              18
